DETAILED ACTION
Claims 1-20 are pending in the Instant Application.
Claims 1-20 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority


The Instant Application does not claim priority to any earlier applications and has an effective filing date of 22 May 2020. 

Claim Objections



Applicant is advised that should claim 2 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
For the purpose of this Office Action, based on the placement of the claim, claim 16 will be interpreted to be an apparatus claim, dependent on claim 15. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al. (“Pal”), United States Patent Application Publication No. 2018/0089324 in view of Huang et al. (“Huang”), United States Patent Application Publication No. 2009/0177956. 

As per claim 1, Pal disclose  A method comprising: 
receiving an event, the event including a plurality of fields ([0320] wherein events are received from the indexers, wherein events have fields described as being extracted); 
extracting a set of needed fields from the plurality of fields ([0320] wherein a subset of fields is extracted from the events based on being needed by the query); 
generating a plurality of serialized fields by serializing the plurality of fields ([0502] wherein partial search results are serialized to be transmitted); 
generating a new event, the new event including the set of needed fields ([0527] wherein partial search results are used to generate data events in a specific format based on the query); 
transmitting the new event to at least one processing stage of a stream processor ([0534] wherein stream processing is performed on the events ([See Fig. 23]); generating a reserialized event by reserializing a processed event generated by the stream processor, the processed event generated by the stream processor based on the new event ([0755] wherein the results are communicated to the search head, and [0815] wherein the search head can serialize the data to the client as described); and 
outputting the reserialized event to a downstream consumer ([0755] wherein the output is provided to the client), but does not disclose generating a new event, the new event including a hidden field, the value of the hidden field comprising the serialized fields. However, Huang teaches generating a new event, the new event including a hidden field, the value of the hidden field comprising the serialized fields ([0063]-[0064] wherein a response page is generated by a computer (wherein the response page can be considered an “event” as defined by the specification of the Instant Application in [0023], which states “As used herein, an event refers to any type of data generated by a computing system”) including a hidden field comprising serialized fields in session data, wherein the fields are described in [0057] such as timestamp.)
Both Pal and Huang describe serializing and deserializing data. One could apply the hidden field in Huang and replace the serialized fields in Huang with those in Pal to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of extracting needed fields to generate a new event in Pal with the hidden field storing the serialized fields in Huang in order to be able to restore the data if needed. 

As per claim 2, note the rejection of claim 1 where Pal and Huang are combined. The combination teaches the method of claim 1. Huang further teaches the reserializing the processed event comprising: deserializing the hidden field to generate a deserialized event ([0058] wherein the hidden field data is deserialized to generate de-serialized session data); performing an update operation selected from the group consisting of: updating one or more fields of the deserialized event based on the needed fields, and adding one or more fields to the deserialized event based on the needed fields ([0066] wherein updating fields is described, wherein updating is recognized as modifying preexisting session data).  

As per claim 3, note the rejection of claim 1 where Pal and Huang are combined. The combination teaches the method of claim 1. Pal further discloses the performing an update operation comprising selecting the update operation based on an output schema ([0167] wherein update operations are the modifying of event extraction rules based on the output schema is described).

As per claim 4, note the rejection of claim 1 where Pal and Huang are combined. The combination teaches the method of claim 1. Pal further discloses the generating the new event further comprising inserting a value representing an emitted schema into the new event, the emitted schema comprising a schema of the received event ([0341] wherein the schema can be added at search time in making the new event).  

As per claim 6, note the rejection of claim 1 where Pal and Huang are combined. The combination teaches the method of claim 1. Pal further discloses the event comprising an exploded event, the event including a serialized copy of a combined event including the exploded event ([0645] wherein serialized event groups are described), the generating the reserialized event further comprising deleting at least one other exploded event in the combined event during the reserializing ([0819] wherein as a result of reserializing the event, an exploded event (event group) can be deleted (removed) from the cache).  

As per claim 7, note the rejection of claim 1 where Pal and Huang are combined. The combination teaches the method of claim 1. Pal further discloses the event comprising an exploded event, the exploded event generated by: detecting that a combined event requires explosion ([0822] wherein a necessary explosion is detected when a group of events is received); 
deserializing the combined event ([0822] wherein the group of events is deserialized) ; and .
generating a set of exploded events including the event, each exploded event being serialized and indexed based on the combined event ([0822] wherein the header is the index of the combined event, and the set of exploded events recognized as the individual events, are serialized, and are deserialized by the receiver).  
As per claim 8, claim 8 is the medium that stores computer instructions to perform the method of claim 1 and is rejected for the same rationale and reasoning.

As per claim 9, claim 9 is the medium that stores computer instructions to perform the method of claim 2 and is rejected for the same rationale and reasoning.

As per claim 10, claim 10 is the medium that stores computer instructions to perform the method of claim 3 and is rejected for the same rationale and reasoning.

As per claim 11, claim 111 is the medium that stores computer instructions to perform the method of claim 4 and is rejected for the same rationale and reasoning.

As per claim 13, claim 13 is the medium that stores computer instructions to perform the method of claim 6 and is rejected for the same rationale and reasoning.

As per claim 14, claim 14 is the medium that stores computer instructions to perform the method of claim 7 and is rejected for the same rationale and reasoning.

As per claim 15, Pal discloses an apparatus comprising: 
a processor ([0170]); and a storage medium for tangibly storing thereon program logic for execution by the processor([0170]), the stored program logic causing the processor to perform the method of claim 1. As a result, claim 15 is rejected for the same rationale and reasoning as claim 1. (The combination of Pal and Huang). 

As per claim 16, claim 16 is the apparatus that performs the method of claim 2 and is rejected for the same rationale and reasoning. (See claim interpretations above).

As per claim 17, claim 17 is the apparatus that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is the apparatus that performs the method of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 20, claim 20 is the apparatus that performs the method of claim 7 and is rejected for the same rationale and reasoning. 

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pal in view of Huang in further view of Idicula et al. (“Idicula”), United States Patent Application Publication 2009/0125693. 

As per claim 5, note the rejection of claim 1 where Pal and Huang are combined. The combination teaches the method of claim 4, but does not teach the reserializing the processed event comprising generating a decoder-encoder pair based on the emitted schema and an output schema associated with the emitted schema. However, Idicula teaches the reserializing the processed event comprising generating a decoder-encoder pair based on the emitted schema and an output schema associated with the emitted schema ([0011]). 
Both Pal and Huang describe using a schema to determine the location of data. One could use the decoder-encoder pair based on the schema in Idicula with the events and schemas in Pal to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of extracting needed fields to generate a new event based on a new schema in Pal with the decode-encoder pair based on a schema in Idicula in order to intelligently traverse XML events in a stream. 

As per claim 12, claim 12 is the medium that stores computer instructions to perform the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is the apparatus that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168